 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8 JON CROSSLAND,

 9                               Plaintiff,              Case No. C18-1422RSL

10         v.                                            AMENDED ORDER SETTING
                                                         TRIAL DATE & RELATED DATES
11 WIDEORBIT, INC.,

12                               Defendant.

13   TRIAL DATE                                                         February 3, 2020

14   Reports from expert witnesses under FRCP 26(a)(2) due              August 7, 2019

15   All motions related to discovery must be noted on the motion
            calendar no later than the Friday before discovery closes
16          pursuant to LCR 7(d) or LCR 37(a)(2)

17   Discovery completed by                                             October 6, 2019

     Settlement conference held no later than                           October 20, 2019
18
     All dispositive motions must be filed by and noted on the motion   November 5, 2019
19           calendar no later than the fourth Friday thereafter (see
             LCR 7(d)(3))
20
     All motions in limine must be filed by and noted on the motion     January 6, 2020
21          calendar no earlier than the second Friday thereafter.
            Replies will be accepted.
22
     Agreed pretrial order due                                          January 22, 2020
23
     Pretrial conference to be scheduled by the Court
24

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 1
 1   Trial briefs, proposed voir dire questions, proposed jury               January 29, 2020
             instructions, and trial exhibits due
 2
     Length of Trial: 5-6 days                                               Jury
 3

 4           These dates are set at the direction of the Court after reviewing the parties’ submission.
 5 Dkt. # 31. All other dates have already passed or are specified in the Local Civil Rules. If any

 6 of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal holiday,

 7 the act or event shall be performed on the next business day. These are firm dates that can be

 8 changed only by order of the Court, not by agreement of counsel or the parties. The Court will

 9 alter these dates only upon good cause shown; failure to complete discovery within the time

10 allowed is not recognized as good cause.

11          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must
12 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

13 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

14 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

15 understood that the trial may have to await the completion of other cases.

16          The settlement conference conducted between the close of discovery and the filing of
17 dispositive motions requires a face-to-face meeting or a telephone conference between persons

18 with authority to settle the case. The settlement conference does not have to involve a third-

19 party neutral.

20        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES
21          Information and procedures for electronic filing can be found on the Western District of
22 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

23 electronically or in paper form. The following alterations to the Electronic Filing Procedures

24 apply in all cases pending before Judge Lasnik:

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 2
 1          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

 2 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

 3 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

 4 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

 5 policy does NOT apply to the submission of trial exhibits.

 6          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

 7 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

 8 of the order to the judge’s e-mail address.

 9          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

10 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

11 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

12 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

13 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

14 or other required markings.

15          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

16 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

17 response is due on or before the Wednesday before the noting date. Parties may file and serve

18 reply memoranda, not to exceed nine pages in length, on or before the noting date.

19                                          PRIVACY POLICY

20          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

21 following information from documents and exhibits before they are filed with the court:

22          * Dates of Birth - redact to the year of birth

23          * Names of Minor Children - redact to the initials

24          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 3
 1          * Financial Accounting Information - redact to the last four digits

 2          * Passport Numbers and Driver License Numbers - redact in their entirety

 3          All documents filed in the above-captioned matter must comply with Federal Rule of

 4 Civil Procedure 5.2 and LCR 5.2.

 5                                           COOPERATION

 6          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 7 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

 8 format required by LCR 16.1, except as ordered below.

 9                                          TRIAL EXHIBITS

10          The original and one copy of the trial exhibits are to be delivered to chambers five days

11 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

12 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

13 plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall

14 be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:

15 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

16 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.

17                                            SETTLEMENT

18          Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-

19 8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

20 Clerk prompt notice of settlement may be subject to such discipline as the Court deems

21 appropriate.

22          DATED this 2nd day of July, 2019.

23
                                                          A
                                                          ROBERT S. LASNIK
24
                                                          United States District Judge
     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 4
